Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25, 27-30, 32-36, 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request for a competition program, retrieving and transmitting data associated with the competition program, identifying new data, tracking progress, receiving data, comparing data, and transmitting/displaying workout data to available competitors for a competition program. 
The limitations are directed towards the abstract idea grouping of certain methods of organizing human activity, as defined by MPEP 2106.04(a)(2)(II) – specifically towards managing personal behavior or relationships or interactions between people (including social activities). The claimed limitations are merely receiving and transmitting data for the purposes of allowing users to have a competition program. This is managing personal behavior. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites generic additional elements – using a processor and now, with the new amendments, a networked communication device and host server, which are nothing more than generic processors. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use and sending and receiving data via a server and networked communication device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The fact that the system displays data on an exercise machine does not integrate it into a practical application because 1) there is nothing in the claim to show that the exercise machine is using anything more than a generic computer and display, and 2) the exercise machine itself is not part of the actual system – the system is just the processor with a sensor, which itself is very broad – this sensor could be just a generic input device. While the new claim 41 does disclose the positive recitation of exercise machines, again there is nothing in the claim to show that these exercise machines are not simply using generic processors to perform the same functions as described above. Looking at Fig. 5 as well as at least Paragraph 24 of the Specification, the exercise machine simply has attached to it (or external to it) generic sensors that collect data to be sent over a network.  
However, the new limitation of adjusting a physical characteristic of the exercise machine goes beyond simple generic computer functions. The inclusion of this limitation triggers an evaluation in accordance with MPEP 2106.05(d)(I) to determine if the additional elements are well-understood, routine, and conventional activity. 
As stated in this section: 
A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").
As such, an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry. The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a) as to whether an element is so well-known that it need not be described in detail in the patent specification. See Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1546 ( Fed. Cir. 2016) (supporting the position that amplification was well-understood, routine, conventional for purposes of subject matter eligibility by observing that the patentee expressly argued during prosecution of the application that amplification was a technique readily practiced by those skilled in the art to overcome the rejection of the claim under 35 U.S.C. 112, first paragraph); see also Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984) ("[T]he specification need not disclose what is well known in the art."); In re Myers, 410 F.2d 420, 424, 161 USPQ 668, 671 (CCPA 1969) ("A specification is directed to those skilled in the art and need not teach or point out in detail that which is well-known in the art."); Exergen Corp., 725 Fed. App’x. 959, 965 (Fed. Cir. 2018) (holding that "[l]ike indefiniteness, enablement, or obviousness, whether a claim is directed to patent eligible subject matter is a question of law based on underlying facts," and noting that the Supreme Court has recognized that "the inquiry 'might sometimes overlap' with other fact-intensive inquiries like novelty under 35 U.S.C. § 102"). If the element is not widely prevalent or in common use, or is otherwise beyond those elements recognized in the art or by the courts as being well-understood, routine or conventional, then the element will in most cases favor eligibility. For example, even if a particular technique (e.g., measuring blood glucose via an earring worn by a person with diabetes) would have been obvious to one of ordinary skill in the art because it was discussed in several widely-read scientific journals or used by a few scientists, mere knowledge of the particular technique or use of the particular technique by a few scientists is not necessarily sufficient to make the use of the particular technique routine or conventional in the relevant field. The examiner in this situation would already know, based on the examiner's expertise in the field, that blood glucose is routinely and conventionally monitored by other techniques (e.g., via placing a small droplet of blood on a diagnostic test strip, or via an implanted insulin pump with a glucose sensor). Thus, the examiner would not need to perform a prior art search in order to determine that the particular claimed technique using the glucose-sensing earring was not well-understood, routine, conventional activity previously engaged in by scientists in the field.
The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). For more information on supporting a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity, see MPEP § 2106.07(a), subsection III.
 
The Treadmill reference, included on the 892 form shows that even back in 2010, a generic treadmill is equipped to select a specific workout (Hill profile) and automatically adjust the incline of a treadmill accordingly. As such, in addition to this limitation not being central to the claim because the claim is directed mainly towards competition tracking, not the physical adjustments of a machine, this feature is well-known, routine, and conventional.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and network communication to perform the steps and sensor to receive information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims do not overcome the 35 U.S.C. 101 rejection. Claims 22-24 and 28-29 recite activities of the competitors, claim 25 recites a generic host server, claim 26 recites data, and claim 27 recites the type of exercise machine.  All other dependent claims are mirror claims. 
Allowable Subject Matter
The prior art does not teach the specific combination of limitations as presented in independent claims 21, 30, and 41. Specifically, the references do not teach determining a first and second instance of a race program and based on the race program adjusting the physical characteristics of the second exercise machine to be the same as the first competitor exercise machine. 
Stated differently, each of the previously cited references, as well as the Treadmill reference used in the 35 U.S.C. 101 rejection above teaches each limitation of the claims. Python teaches receiving and comparing, in real-time, competition data and developing a leaderboard and identifying new data associated with a user at a plurality of points in time. ANT+ is directed to measuring data from a piece of exercise equipment and send that data to a server for the purposes of tracking and recording that data. Treadmill then shows that it is old and well-known to automatically adjust the incline of a treadmill based on a chosen program. 
However, when looked at in combination, it would not be justified to simply affix the Treadmill reference to the other two because there is nothing in Treadmill that deals with anything but one user choosing a program to execute. There is no competition or tracking of results aspect, and the Examiner does not believe the references fit together. 
Response to Arguments
35 U.S.C. 101 Rejections:
The arguments relating to the 35 U.S.C. 101 rejections have been fully considered but are deemed moot and unpersuasive. Applicant’s arguments focus on the new limitations of adjusting a physical characteristic of the exercise machine. This has been addressed with the new 35 U.S.C. 101 rejection above. 
Regarding the assertion that the claims are not well-understood, routine, and conventional as a whole – this was never asserted by the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687